—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion to dismiss the complaint for failure to state a cause of action (see, CPLR 3211 [a] [7]). Contrary to plaintiff’s contention, the employee personnel manual does not limit or restrict defendant’s right to terminate plaintiff’s at-will employment (see, Matter of De Petris v Union Settlement Assn., 86 NY2d 406, 410; Moore v Anheuser-Busch, 221 AD2d 913; Stanton v Highland Hosp., 197 AD2d 854), nor was such right affected by plaintiff’s execution of the employee warning notice, which provided that plaintiff could be terminated if her conduct persisted (cf., McDowell v Dart, 201 AD2d 895). (Appeal from Order of Supreme Court, Onondaga County, Nicholson, J. — Dismiss Pleading.) Present — Pine, J. P., Pigott, Jr., Hurlbutt and Scudder, JJ.